SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: DWS Alternative Asset Allocation Fund DWS Alternative Asset Allocation VIP DWS Select Alternative Allocation Fund The following information is added to the disclosure contained in Part I: APPENDIX I-I – INVESTMENT PRACTICES AND TECHNIQUES in the funds’ Statements of Additional Information: Master Limited Partnerships (MLPs) Please Retain This Supplement for Future Reference October 4, 2013 SAISTKR-132
